Case 2:21-cv-00678-JS-AYS Document 65 Filed 05/27/21 Page 1 of 7 PageID #: 895




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 In re HAIN CELESTIAL HEAVY
 METALS BABY FOOD LITIGATION
                                                    Case No. 2:21-cv-00678-JS-AYS

                                                    Judge: Hon. Joanna Seybert
                                                    Magistrate: Hon. Anne Y. Shields




           THE BREDBERG PLAINTIFFS’ MOTION FOR APPOINTMENT OF
               WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
                  TO THE PLAINTIFFS’ STEERING COMMITTEE
                       AND MEMORANDUM IN SUPPORT

I.     INTRODUCTION

       In response to This Court’s Order of May 13, 2021, Plaintiffs Sally Bredberg and Rebecca

Bromberg file this motion, pursuant to Fed. R. Civ. P. 23(g), requesting that Wolf Haldenstein

Adler Freeman & Herz, LLP be appointed to the Plaintiffs’ Steering Committee, or, in the

alternative, be appointed interim lead counsel for a separate track of purchasers within the larger

consolidated case, specifically on behalf of purchasers of Earth’s Best Rice Cereal. Additionally,

the Bredberg Plaintiffs support the application of Kohn Swift & Graf, P.C. for appointment as lead

counsel.

       The Court “may designate interim counsel to act on behalf of a putative class before

determining whether to certify the action as a class action.” Fed. R. Civ. P. 23(g)(3). Designating

interim counsel “clarifies responsibility for protecting the interests of the class during

precertification activities, such as making and responding to motions, conducting any necessary

discovery, moving for class certification, and negotiating settlement.” MANUAL      FOR   COMPLEX

LITIG. § 21.11 (4th ed. 2004).


                                                1
Case 2:21-cv-00678-JS-AYS Document 65 Filed 05/27/21 Page 2 of 7 PageID #: 896




         There are currently thirteen (13) actions consolidated as part of this consolidated action.

Aside from the Bredberg Action, none of the actions focus specifically on the issue of inorganic

arsenic in rice cereal, an issue which the FDA has specifically chosen to regulate. This is an issue

separate and distinct from the broader issues of levels of heavy metals in baby food generally given

that the FDA has chosen this one particular metal to regulate in this one particular type of food.

Counsel in the Bredberg Action has undertaken extensive research into this issue and, therefore,

is well qualified to litigate this issue in particular.

II.      ARGUMENT

      A. Legal Standard for Leadership Appointments

         Rule 23(g)(3) provides that a court “may designate interim counsel to act on behalf of the

putative class before determining whether to certify the action as a class action.” Fed. R. Civ. P.

23(g)(3). When appointing class counsel, a court must consider the following factors:

         (i) the work counsel has done in identifying or investigating potential claims in the action;

         (ii) counsel’s experience in handling class actions, other complex litigation, and the types

of claims asserted in the action;

         (iii) counsel’s knowledge of the applicable law; and

         (iv) the resources that counsel will commit to representing the class;

Fed. R. Civ. P. 23(g)(1)(A). See also Potzner v. Tommie Copper Inc., 2016 WL 304746, at *1

(S.D.N.Y. Jan. 4, 2016).

      B. Separating Inorganic Arsenic Claims in Earth’s Best Rice Cereal Is Clearly
         Warranted

         The Bredberg Action focuses on the narrow issue of unacceptably high levels of inorganic

arsenic in rice cereal, the only complaint that is part of the consolidated action to do so. See, e.g,

Bredberg Compl. ¶¶ 37-38 (class definition).


                                                     2
Case 2:21-cv-00678-JS-AYS Document 65 Filed 05/27/21 Page 3 of 7 PageID #: 897




       The Bredberg Plaintiffs allege that Hain Celestial violates FDA regulations, and thus state

consumer protection and common law, by willfully omitting this violation from their advertising.

See, e.g., Bredberg Compl. ¶¶48-49, 58-60.

       Inorganic arsenic in rice cereal is the only issue in the consolidated action that is

specifically regulated by the FDA. 1 In their Complaint, the Bredberg Plaintiffs focus specifically

on the issue of why inorganic arsenic levels in particular are actionable and how those levels violate

FDA regulations and thus state consumer protection law. See Bredberg Compl. ¶¶ 12-36. As a

result, it is ripe for separate treatment within the consolidated action which may require separate

briefing and separate discovery.

       No other complaint that is part of this consolidated action specifically focuses on this key

issue, preferring to look more broadly at the issue of heavy metals in all Hain Celestial baby foods.

In fact, every other action gives minimal attention to this issue as part of their factual allegations.

(Compare to Stewart Compl. ¶¶ 22, 31-22; Mays Compl. ¶¶ 25(a), 30-32; Boyd Compl. ¶¶ 43, 62,

64-67; McKeon Compl. ¶¶ 40-44; Willoughby Compl. ¶¶ 40-44; Baumgarten Compl. ¶ 14(a);

Zorrilla Compl. ¶¶ 30-34; Lopez-Sanchez Compl. ¶¶ 15-23; Baccari Compl. ¶¶ 25-26; Hanson

Compl. ¶¶ 29-31; Henry Compl. ¶¶ 41-45; Galloway Compl. ¶¶ 25(a), 30-34).

       Simply put, levels of lead, cadmium, mercury, or other heavy metals (including levels of

inorganic arsenic in baby foods other than rice cereal) are not subject to FDA minimum levels and

thus may face separate claims and defenses from Defendant Hain Celestial Group, Inc. as well as

different discovery requests and class certification requirements.




1
 See Staff Report, U.S. House of Representatives Subcommittee on Economic and Consumer Policy,
“Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,” p. 50,
available at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf. (last accessed May 27, 2021).

                                                  3
Case 2:21-cv-00678-JS-AYS Document 65 Filed 05/27/21 Page 4 of 7 PageID #: 898




          Having extensively researched and prepared for this particular issue, the Bredberg

Plaintiffs submit that their counsel is best positioned to continue to litigate this issue, whether from

within a Plaintiff’s Steering Committee or as a separate track within the broader consolidated

action.

    C. Wolf Haldenstein Has Extensive Experience in Consumer Protection and Similar
       Class Actions

          Wolf Haldenstein, founded in 1888, is one of the oldest continuous law firms in New York.

For more than 40 years, Wolf Haldenstein’s practice has included a strong class action focus, and

every attorney at the firm spends time working within the class action space. A copy of Wolf

Haldenstein’s firm resume is attached as Exhibit A. Wolf Haldenstein’s efforts in this litigation

will be overseen by two attorneys who oversee many of the firm’s sales practices and marketing

cases: Matthew Guiney and Carl Malmstrom.

          Matthew M. Guiney is a partner in Wolf Haldenstein’s New York office. Mr. Guiney has

litigated numerous consumer class actions, and has litigated at all levels of state and federal courts,

including participation in two cases at the United States Supreme Court during the past three years.

          Carl Malmstrom heads Wolf Haldenstein’s Chicago office. Mr. Malmstrom joined Wolf

Haldenstein in 2008 and has 13 years of experience litigating class actions such as consumer

protection, antitrust, data privacy and security, derivative, and securities cases. Mr. Malmstrom

has played a significant role in litigating numerous consumer protection actions, including actions

involving federal preemption, such as In re Edgewell Personal Care Co. Litigation, Case No. 1:16-

cv-4905 (E.D.N.Y.) (involving allegations of inaccurate sunscreen SPF); Carroll et al. v. S. C.

Johnson & Son, Inc. et al., Case No. 1:17-cv-5828 (N.D. Ill.)(also involving allegations of

inaccurate sunscreen SPF); actions involving economic loss in children’s products, such as In re:

Fisher-Price Rock ‘n’ Play Sleeper Marketing, Sales Practices, and Products Liability Litigation


                                                   4
Case 2:21-cv-00678-JS-AYS Document 65 Filed 05/27/21 Page 5 of 7 PageID #: 899




Case No. 1:19-md-2903 (W.D.N.Y.); In re: Evenflo Marketing, Sales Practices, and Products

Liability Litigation, Case No. 1:20-md-2938 (D. Mass.); Carder et al. v. Graco Children’s

Products, Inc. et al., Case No. 2:20-cv-137 (N.D. Ga.) and numerous other class actions, including

In re: Keurig Green Mountain Single-Serve Coffee Antitrust Litigation, Case No. 1:14-md-2542

(S.D.N.Y.) (settlement pending; consumer antitrust class action involving monopolization claims

involving Keurig brewers and K-cups); Kjessler et al. v. Zaappaaz, Inc. et al., Case No. 4:18-cv-

430 (S.D. Tex.) (settled; consumer antitrust class action alleging price-fixing in the market for

custom wristbands, lanyards and buttons); and In re: Packaged Seafood Products Antitrust

Litigation, Case No. 3:15-md-2670 (ongoing; consumer antitrust class action alleging price-fixing

in the canned tuna industry).

       1.      Wolf Haldenstein Has Demonstrated a Willingness and Availability to
               Commit to a Time-Consuming Project.
       The work already conducted in this case and demonstrates Wolf Haldenstein’s willingness

and availability to commit to a time-consuming project. In the months since the initial cases were

filed, they have done work that will allow them to move the case forward on behalf of the class

once leadership appointments are made.

       Wolf Haldenstein is committed to devoting substantial resources to vigorously litigate and

self-fund this case, just as they have done in countless prior class actions that they have

successfully litigated.

       2.      Wolf Haldenstein Has a History of Working Cooperatively with Other
               Counsel in These Proceedings.
       Wolf Haldenstein has a long history of working cooperatively with others, including with

other counsel in these proceedings. While Wolf Haldenstein supports Kohn, Swift & Graf, P.C.

in their motion for appointment as lead counsel, Wolf Haldenstein has worked professionally and

cooperatively with the following firms in large consolidated or MDL class actions: Calcaterra

                                                5
Case 2:21-cv-00678-JS-AYS Document 65 Filed 05/27/21 Page 6 of 7 PageID #: 900




Pollack; George Gesten McDonald; Levin Sedran & Berman; Mason Lietz & Klinger; Barrack

Rodos & Bacine; Gustafson Gluek; The Sultzer Law Group; Reese LLP; Lite DePalma Greenberg;

Lockridge Grindal Nauen; CaseyGerry; Kantrowitz Goldhamer & Graifman; and Sheehan &

Associates. Wolf Haldenstein will welcome the opportunity to work with any of the above firms

– or any firm that This Court so chooses to lead this litigation.

        3.      Wolf Haldenstein Has the Necessary Resources to Devote to the Litigation
        As noted above, Wolf Haldenstein is willing and able to devote the necessary resources to

this case. Wolf Haldenstein has three offices: New York, San Diego, and Chicago, comprising

nineteen (19) attorneys plus support staff. Wolf Haldenstein has more than forty years of class

action experience, and has litigated class actions all over the country. Wolf Haldenstein also has

adequate financial resources to litigate this case to a successful completion, including through trial

and appeal if necessary, and has developed unique insights into the staffing and funding needed to

litigate large class actions like this one.

III.    CONCLUSION

        While Counsel for the Bredberg Action does not seek overall leadership of the consolidated

action, it supports Kohn, Swift & Graf, P.C. in their motion for interim lead counsel. Instead, Wolf

Haldenstein respectfully requests to either be placed on the Plaintiffs’ Steering Committee or put

on a separate track within the consolidated action with authority to litigate the claims specifically

subject to FDA regulation, namely those of the levels of inorganic arsenic in rice cereal. Wolf

Haldenstein has the resources and willingness to litigate this action vigorously, and will do so in a

spirit of efficiency and cooperation with other firms.

Dated: May 27, 2021                                      Respectfully submitted,

                                                         /s/ Matthew M. Guiney
                                                         WOLF HALDENSTEIN ADLER

                                                  6
Case 2:21-cv-00678-JS-AYS Document 65 Filed 05/27/21 Page 7 of 7 PageID #: 901




                                           FREEMAN & HERZ LLP
                                          Matthew M. Guiney
                                          270 Madison Ave., 9th Floor
                                          New York, NY 10016
                                          Tel: (212) 545-4600
                                          E-mail: guiney@whafh.com

                                          WOLF HALDENSTEIN ADLER
                                           FREEMAN & HERZ LLC
                                          Carl V. Malmstrom (pro hac vice
                                          forthcoming)
                                          111 W. Jackson Blvd., Suite 1700
                                          Chicago, IL 60604
                                          Tel: (312) 984-0000
                                          E-mail: malmstrom@whafh.com




                                      7
